DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, 7, 10, 12, and 16 – 20 are pending in the application and under consideration for this office action.

Claim Objections
Claims 1, 10, 16, and 18 objected to because of the following informalities:
Regarding claims 1, 10, 16, and 18, the Examiner notes that although each of these claims allow for a maximum of 0.1 weight percent carbon in the claimed soft magnetic alloy, yet C is not present in the chemical formula which is claimed. The Examiner respectfully recommends Applicant amend the chemical formula to include carbon. For example, the formula could be amended to “Fe100-a-b-c-d-e-f-gSiaMbLcM'dM''eRfCg” to include carbon as a constituent.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 10, 12, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0329139 (“Jayaraman”).
Regarding claim 1, Jayaraman teaches a soft magnetic alloy ([0001]) having good formability ([0016], L 4-5; [0029]-[0030]), said alloy having a chemical composition (Abstract; [0003]; Claims 1-2) that, in Table 1 below, is compared to that of the instant claim’s composition as required by the recited formula and limitation regarding C content.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Jayaraman overlaps with that required by the instant claim via the recited formula.
Further, regarding the requirement that the alloy is characterized by a microstructure containing 75 to about 100 vol% of disordered phase, Jayaraman teaches that the alloy includes a single alpha, ferrite body-centered cubic phase in amounts greater than 95%, for example ([0025]). Although Jayaraman does not explicitly state that the aforementioned alpha bcc phase is a disordered phase, it is noted that the as-filed disclosure specifies that the disordered phase is a bcc phase, and that the bcc phase significantly improves magnetic properties of the alloy product (Instant Application: P 6, L 10-20). Jayaraman also teaches that the alpha bcc phase present in the taught soft magnetic alloy provides the advantages of minimum core loss, relatively high ductility, and superior electrical resistivity and magnetic properties ([0025]). The Examiner thus draws the alpha bcc phase of Jayaraman as an equivalent to the claimed disordered phase, as both phases are body centered cubic phases which are shown to improve magnetic properties of the soft magnetic alloy. As Jayaraman teaches that the alpha bcc phase may be present in amounts greater than 95%, this range falls within the claimed range of 75-100 vol% disordered phase.
Regarding claim 3, the chemical composition taught by Jayaraman would continue to overlap with the composition of the instant claim, when decreasing the maximum of L group elements from 10 wt% to 7 wt%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, the chemical composition taught by Jayaraman would continue to overlap with the composition of the instant claim, when decreasing the maximum of L group elements from 10 wt% to 6 wt%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding claim 10, Jayaraman teaches a soft magnetic alloy ([0001]) having good formability ([0016], L 4-5; [0029]-[0030]), said alloy having a chemical composition (Abstract; [0003]; Claims 1-2) that, in Table 2 below, is compared to that of the instant claim’s composition as required by the recited formula and limitation regarding C content.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Jayaraman overlaps with that required by the instant claim via the recited formula.
Further, regarding the requirement that the alloy is characterized by a microstructure containing 75 to about 100 vol% of disordered phase, Jayaraman teaches that the alloy includes a single alpha, ferrite body-centered cubic phase in amounts greater than 95%, for example ([0025]). Although Jayaraman does not explicitly state that the aforementioned alpha bcc phase is a disordered phase, it is noted that the as-filed disclosure specifies that the disordered phase is a bcc phase, and that the bcc phase significantly improves magnetic properties of the alloy product (Instant Application: P 6, L 10-20). Jayaraman also teaches that the alpha bcc phase present in the taught soft magnetic alloy provides the advantages of minimum core loss, relatively high ductility, and superior electrical resistivity and magnetic properties ([0025]). The Examiner thus draws the alpha bcc phase of Jayaraman as an equivalent to the claimed disordered phase, as both phases are body centered cubic phases which are shown to improve magnetic properties of the soft magnetic alloy. As Jayaraman teaches that the alpha bcc phase may be present in amounts greater than 95%, this range falls within the claimed range of 75-100 vol% disordered phase.
Regarding claim 12, the chemical composition taught by Jayaraman would continue to overlap with the composition of the instant claim, when decreasing the maximum of L group elements from 6 wt% to 5 wt%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding claim 16, Jayaraman teaches a soft magnetic alloy ([0001]) having good formability ([0016], L 4-5; [0029]-[0030]), said alloy having a chemical composition (Abstract; [0003]; Claims 1-2) that, in Table 3 below, is compared to that of the instant claim’s composition as required by the recited formula and limitation regarding C content.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Jayaraman overlaps with that required by the instant claim via the recited formula.
Further, regarding the requirement that the alloy is characterized by a microstructure containing 75 to about 100 vol% of disordered phase, Jayaraman teaches that the alloy includes a single alpha, ferrite body-centered cubic phase in amounts greater than 95%, for example ([0025]). Although Jayaraman does not explicitly state that the aforementioned alpha bcc phase is a disordered phase, it is noted that the as-filed disclosure specifies that the disordered phase is a bcc phase, and that the bcc phase significantly improves magnetic properties of the alloy product (Instant Application: P 6, L 10-20). Jayaraman also teaches that the alpha bcc phase present in the taught soft magnetic alloy provides the advantages of minimum core loss, relatively high ductility, and superior electrical resistivity and magnetic properties ([0025]). The Examiner thus draws the alpha bcc phase of Jayaraman as an equivalent to the claimed disordered phase, as both phases are body centered cubic phases which are shown to improve magnetic properties of the soft magnetic alloy. As Jayaraman teaches that the alpha bcc phase may be present in amounts greater than 95%, this range falls within the claimed range of 75-100 vol% disordered phase.
Regarding claim 17, Jayaraman teaches, for all example alloy compositions, a sulfur content of 0.0015 wt% at most (P 3, Table 1). This sulfur content falls within the claimed impurity level of not more than about 0.1% sulfur. Further, Jayaraman does not teach that nitrogen is present in the alloy – as such, it is presumed to be absent, and would fall within the claimed impurity level of not more than about 0.1% nitrogen.

Regarding claim 18, Jayaraman teaches a soft magnetic alloy ([0001]) having good formability ([0016], L 4-5; [0029]-[0030]), said alloy having a chemical composition (Abstract; [0003]; Claims 1-2) that, in Table 4 below, is compared to that of the instant claim’s composition as required by the recited formula and limitation regarding C content.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Jayaraman overlaps with that required by the instant claim via the recited formula.
Further, regarding the requirement that the alloy is characterized by a microstructure containing 75 to about 100 vol% of disordered phase, Jayaraman teaches that the alloy includes a single alpha, ferrite body-centered cubic phase in amounts greater than 95%, for example ([0025]). Although Jayaraman does not explicitly state that the aforementioned alpha bcc phase is a disordered phase, it is noted that the as-filed disclosure specifies that the disordered phase is a bcc phase, and that the bcc phase significantly improves magnetic properties of the alloy product (Instant Application: P 6, L 10-20). Jayaraman also teaches that the alpha bcc phase present in the taught soft magnetic alloy provides the advantages of minimum core loss, relatively high ductility, and superior electrical resistivity and magnetic properties ([0025]). The Examiner thus draws the alpha bcc phase of Jayaraman as an equivalent to the claimed disordered phase, as both phases are body centered cubic phases which are shown to improve magnetic properties of the soft magnetic alloy. As Jayaraman teaches that the alpha bcc phase may be present in amounts greater than 95%, this range falls within the claimed range of 75-100 vol% disordered phase.
Regarding claim 19, the chemical composition taught by Jayaraman would continue to overlap with the composition of the instant claim, when: 1) adjusting the L group elements content from up to 7 wt% to less than 5 wt%; 2) narrowing the range of M' group elements from 0-5 wt% to 0.05-5 wt%; and 3) adjusting the M'' group elements content from up to 7 wt% to less than 5 wt%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 20, the chemical composition taught by Jayaraman would continue to overlap with the composition of the instant claim, when: 1) adjusting the L group elements content from up to 7 wt% to less than 5 wt%; 2) narrowing the range of M' group elements from 0-7 wt% to 0.2-4 wt%; and 3) adjusting the M'' group elements content from up to 7 wt% to less than 3 wt%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735